DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 11/12/2021. 
The status of the Claims is as follows:
Claim 6 has been cancelled
Claims 1-5 and 7-13 have been amended;
Claims 1-5 and 7-13 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed after the mailing date of the Application on 10/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Armington et al. (US 20020104293; Armington) in view of Carlson et al. (US 20100326021; Carlson).


Regarding Claim 1 Armington discloses a device (10) for cushioning at least one object (par 35) in a container (par 35) comprising a cushioning material provisioning system (25) for providing 

While Armington discloses using voice instruction and voice recognition techniques to control dispensing of cushioning material, Armington does not expressly disclose a memory is present, in which a specific word is assigned to a certain type of cushioning material and/or a certain amount of cushioning material by using learned keywords, causing the device to provide the desired type of cushioning material and/or the desired amount of cushioning material.

Carlson teaches a device for cushioning at least one object in a container that includes a control system, a memory in which a specific word is assigned to a certain type of cushioning material and/or certain amount of cushioning material by using learned keywords, causing the device to provide the desired type of cushioning material and/or the desired amount of cushioning material providing an on demand cushioning dispensing system for the purposes of improving the efficiency of the device. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control system that recognizes voice signals to include a control system that recognizes specific words assigned to a certain type of cushioning material 

Regarding Claim 2 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the cushioning material provisioning system (25) comprises a control system (16) which processes the signals of the request means (par 51, 54, 89) and causes the provision of the cushioning material (par 41).

Regarding Claim 3 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses qualitative and/or quantitative signals can be transmitted and processed with the control and/or regulating system (16). (par 54)

Regarding Claim 4 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the cushioning material provisioning system (25) comprises a cushioning material forming system (30) which converts a web- shaped starting material into crumpled cushioning pads. (par 41)

Regarding Claim 5 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the request means comprises a microphone. (par 51, 54, and 89)

Regarding Claim 7 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses in the control system (16), a memory is present in which a certain length is assigned to a respective particular acoustic signal in the form of a voice. (par 38, 44, 45, 51, 55, 64, 81, and 87)

Armington does not specifically disclose the acoustic signal in the form of a specific word. 

Carlson teaches a device for cushioning at least one object in a container that includes a control system, a memory in which a memory is present in which a certain length and/or degree of filling of a foam filled cushioning bag (par 3) is assigned to a respective particular acoustic signal in the form of a specific word providing an on demand cushioning dispensing system for the purposes of improving the efficiency of the device. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the control system that recognizes voice signals to include a control system that recognizes specific words assigned to a certain type of cushioning material and/or a certain amount of cushioning as taught by Carlson since par 23 of Carlson suggests that such a modification provides an on demand cushioning dispensing system for the purposes of improving the efficiency of device. 

Regarding Claim 8 Armington discloses the invention as described above. Armington further discloses a method for cushioning at least one object in a container by the following steps, in particular using a device according to any of the preceding claims: 
a) supplying the container to a cushioning material provisioning system, (par 35)
b) transmitting a signal representing an voice signal said by a user (par 51, 54, 89) for requesting cushioning material via a request means to the cushioning material provisioning system, (par 38-39)
c) providing the cushioning material based on the transmitted signal, (par 42) 
d) providing a memory in a control and/or regulating system and 


While Armington discloses assigning a certain type of cushioning material and/or a certain length of cushioning material to a voice signal, Armington does not disclose the signal is a word. 

Carlson teaches assigning a certain type of cushioning material and/or a certain length of cushioning material to the voice signal so that the user can communicate to the control and/or regulating system the amount of cushioning material the user expects to require for the size of an empty volume and by using certain learned keywords, can cause the device to provide the desired type of cushioning material and/or the desired amount of cushioning material providing an on demand cushioning dispensing system for the purposes of improving the efficiency of the method. (par 23)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the transmitting step and assigning step that recognizes voice signals to include a transmitting step and assigning step that recognizes specific words assigned to a certain type of cushioning material and/or a certain amount of cushioning as taught by Carlson since par 23 of Carlson suggests that such a modification provides an on demand cushioning dispensing system for the purposes of improving the efficiency of method. 



Claim 9 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the signal is qualitative and/or quantitative. (par 54)

Regarding Claim 10 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses a speech signal is used. (par 51)

Regarding Claim 11 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the speech signal defines the amount of cushioning material articles. (par 50-51, 57)

Regarding Claim 12 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the provision of the cushioning means takes place by forming a web-like starting material into crumpled cushioning pads. (par 41)

Regarding Claim 13 the modified invention of Armington in view of Carlson teaches the invention as described above. Armington further discloses the amount of cushioning material provided is defined by the number or the length of the cushioning pads. (par 38, 42-43, 57)

Response to Arguments
Applicant’s Argument: According to Armington it is not possible for the user to tell the CPU the amount of cushioning material which the user needs. 
Examiner’s Response: The Claims require a specific word assigned to a type of cushioning material OR an amount of cushioning material as such the specific word the device provides the desired type of cushioning material and/or desired amount of cushioning material. Armington teaches at par 54 that acoustic signals can be used to identify the part to be cushioned causing 

Applicant’s Argument: The user of Armington’s device has no direct influence on the process. It is not possible for the user to tell the CPU the amount of cushioning material which the user needs. In fact, it is the packaging instructions and not the user’s acoustic signals that determines how many pads are to be produced. 
Examiner’s Response: The claims of the instant application are drawn to an apparatus. Armington discloses the claimed structures: a control system (16) and a memory (60). Further Armington discloses that the control system (16) access the memory via acoustic signals that result in an expected/desired amount of cushioning material to be produces by the provisioning system (25) as the Claims require. In fact it is the user’s acoustic signals that determine which packaging instructions to access in the memory that thereafter determines how many pads are produced (desired amount of cushioning material). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731